DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not fairly teach or suggest a mode selector, configured to enable the self-regulated circuit during a power saving mode of the low-power comparator and disable the self-regulated circuit during a normal mode for the low-power comparator; and wherein the mode selector comprises a third transistor and a fourth transistor, a control terminal of the third transistor and a control terminal of the fourth transistor receive an enable signal, a first terminal of the third transistor and a first terminal of the fourth transistor are coupled to a first terminal of the first transistor and a first terminal of the second transistor, and a second terminal of the third transistor and a second terminal of the fourth transistor are coupled to a second terminal of the first transistor and a second terminal of the second transistor in combination with the limitations of claims 1, 8 and 14. Claims 2-7, 9-13 and 15-20 are allowed merely for being dependent from claims 1, 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849